USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1400                        MICHAEL A. SCOTT,                      Petitioner, Appellant,                                v.      INTERNAL REVENUE SERVICE, DEPARTMENT OF THE TREASURY;                          UNITED STATES,                     Respondents, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS            [Hon. Patti B. Saris, U.S. District Judge]                              Before                     Torruella, Chief Judge,                Stahl and Lipez, Circuit Judges.                                                                                                                                                                     Michael Scott on brief pro se.     Loretta C. Argrett, Assistant Attorney General, Frank P.Cihlar, John A. Dudeck, Jr., Attorneys, Tax Division, Department ofJustice, and Donald K. Stern, United States Attorney, on brief forappellees.December 14, 1999                                            Per Curiam. Pro se taxpayer Michael Scott appeals  from the district court's decision denying his petition to  quash certain Internal Revenue Service summonses and granting  the government's request to enforce certain summonses.  After  careful review of the appellant's and government's briefs, we  conclude, for the reasons given by the government, that  appellant's claims of error lack merit.  We also conclude,  essentially for the reasons given by the magistrate judge in  his November 13, 1998 order, which the district court adopted  after de novo review as its final order on February 9, 1999,  that the petition to quash was properly denied and the request  for enforcement properly granted.            Affirmed.  See Loc. R. 27(c).